Case 2:20-cr-00083 Document.1. Filed 06/23/20 Page 1 of 1 PagelD #: 1

stadsin
FILED

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2020
JUNE 22, 2020 SESSION

 

 

UNITED STATES OF AMERICA

v. CRIMINAL NO. 2.20-vee £3
21 U.S.C. § 841 (a) (1)
21 U.S.C. § 841(b) (1) (C)

 

DANA REED

INDICTMENT

(Distribution of Fentanyl and Acetyl Fentanyl Causing Death)
The Grand Jury Charges:

On or about August 23, 2019, at or near St. Albans, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, defendant DANA REED knowingly and intentionally
distributed a mixture or substance containing a detectable amount
of fentanyl, a Schedule II controlled substance, and a detectable
amount of acetyl fentanyl, a Schedule I controlled substance, which
distribution resulted in the death of J.G. from the subsequent use
of the mixture or substance containing detectable amounts of
fentanyl and acetyl fentanyl.

In violation of Title 21, United States Code, Sections
841 (a) (1) and (b) (1) (C).

MICHAEL B. STUART
United States Attorney

on Ucn Kl

MONECA D. COLEMAN
Assistant United States Attorney
